                     I   JONATHAN D. SHIPMAN
                         Nevada B.ar #5778
                     2
                         Post Office Box 1900
                     a
                     J   Reno, NV 89505
                         (77s) 334-20s0
                     4   Email: shipmanj@reno.gov
                     5
                         Attorneys   for City of Reno
                     6
                                                         UNITED STATES DISTRICT COURT
                     7                                        DISTRICT OF NEVADA
                     8
                          MAUREEN McKISSICK &                                      Case No. :   3:I   7-CV-00458-MMD-CBC
                          DEANNA GESCHEIDER,
                     9
                                                                                   JOINT STIPULATION ANI)
                 10                                                                ORDER FOR DISMISSAL \ryITH
                                           Plaintifß,                              PREJUDICE
                                 vs.
                 11

                 t2
                          CITY OF RENO and DOES I-X,
                 13

                 T4                        Defendants.
                                                                               I
                 15

                 T6             Pursuant to Federal Rule of   Civil Procedure 41(a)(1), and Rule LR 7-1 of the United   States

                 t7      District Court, District of Nevada Local Rules, Plaintiffs, by and through their attorney, MARK
                 18      MAUSERT, and Defendant, by and through its attomey, JONATHAN D. SHIPMAN, Assistant
                 L9      City Attorney, hereby stipulate that this action and all claims and defenses asserted therein be
                20       dismissed with prejudice.

                2t
                22

                23

                24

                25       ilt
                26

                27

                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505



                                                                          -l
                     1        Each party shall bear its own attorney's fees and costs.

                     2             .^'JÅ€^
                     a
                         DATED   this/ hdy of September,20lg                DATED thi,    Z1Ïuy    of Septem ber,2019.
                     J
                                                                            KARL   S.   HALL
                     4                                                      Reno        Attorney
                     5

                     6
                         By
                                                                            By
                               MARK MA
                     7

                     8
                         M    #ûEvans Avenue
                               Reno,   NV 89512
                                                                                   JONATHAN
                                                                                   Assistant City Attorney
                                                                                   Nevada B,ar #5778
                               (775) 786-s477
                     9                                                             Post Office Box 1900
                              Attorneys   þr Plaintffi                             Reno, Nevada 89505
                 10                                                                (77s) 334-20s0
                 11
                                                                                   Attorney for City of Reno

                 T2

                 13
                              IT IS SO ORDERED:
                 I4
                 15

                 I6           UNITED STATES DISTRICT JUDGE

                 l7
                 18
                              DATED September 24, 2019

                 t9
                20

                2T

                22

                23

                24

                25

                26

                27

                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505



                                                                      -2-
